El Juez Asociado Sr. del Toro,
emitió la opinión del "tribunal.
El Banco Comercial de Puerto Eico entabló demanda en la Corte de Distrito de Aguadilla, en cobro de seiscientos ■pesos, intereses, costas, gastos y honorarios de abogado, contra José Echevarría Maisonave.
La deuda del demandado se hizo constar, en un documento *554escrito en el cual se convino además “que en caso de eje-cución todos los gastos, costas y honorarios del abogado del Banco serían de cuenta del deudor,” sin fijarse cantidad alguna determinada para honorarios de abogado, ni estable-cerse una base cierta para el cálculo de los mismos.
Emplazado el demandado, no contestó la demanda, y acu-sada y anotada su rebeldía, registró el secretario sentencia condenándolo al pago de la suma reclamada, intereses y cos-tas. Nada expresó el secretario con respecto a los hono-rarios de abogado.
El Banco de Puerto Rico interpuso entonces el presente-recurso ' de apelación contra la sentencia registrada por el secretario. Dicho recurso está limitado a la cuestión de si atendidos los términos del contrato, base de la acción ejer-citada por el demandante, debió haberse condenado también al demandado al pago de honorarios.
. Un caso igual al presente fué decidido por esta Corte Suprema el 29 de abril último. Nos referimos al de El Banco de Puerto Rico v. Ereño et aL. En él, después de decidirse que el pacto sobre pago de honorarios de abogado en casos de reclamación judicial, es válido, dijo esta corte, por medio de su Juez Asociado Sr. Aldrey, lo que sigue:
“Para que este convenio pueda hacerse ae£ectivo mediante una sen-tencia registrada por el secretario sin necesidad de juicio, es nece-sario que la cantidad reclamada esté determinada por convenio entre las partes, ya especificando la que por ellos ha de pagarse, ya de alguna otra manera que mediante una simple operación aritmética permita conocer la suma que ha de ser pagada, como cuando se esti-pula un tanto por ciento de la reclamación que se haga; pero cuando no ocufre esto, es necesario que el tribunal determine el importe de esa obligación de pagar honorarios, ya que siendo ilíquida la oblú gación la rebeldía admite el derecho a pagarla, pero no la cantidad a que se tiene derecho. 23 Cyc., 753. La obligación de pagar hono-rarios sin haberse determinado la cantidad admite solamente el pago de los que son razonables. 20 Am. Ap. Cas., 1730-1734.”
Nada es necesario agregar. Sólo cabe aplicar la doctrina sentada, y, aplicándola, desestimar el recurso.' No es al secre-*555tario, sino a la corte a la qne corresponde decidir extremos como el indicado. De acuerdo con la ley, son los jueces de las cortes, y no los secretarios, los que tienen la facultad do determinar la cantidad razonable que debo pagarse por hono-rarios de abogado, en los casos en que proceda y ss ordene dicho pago.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.